DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s election without traverse of group I, claims 1-7, and the species ginger, miR-167a, and Lactobacillaceae in the reply filed on 9/30/22 is acknowledged.
Claims 8-14, 16-20, and 24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/30/22.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 6, and 7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The claims are directed to a method for modulating gut microbiota via delivery of any possible RNA.  The specification does not adequately describe the structure of the genus of RNAs that would have the function of modulating gut microbiota.  The genus includes mRNA, tRNA, rRNA, for example.  The specification demonstrates minimal species of miRNAs that are not representative of the entire claimed genus.  Without further description of the genus of RNAs, one would not be able to recognize which RNAs would or would not be included in the instantly recited genus and have the function of modulating gut microbiota.
Even with regards to miRNAs, which is a single species within the instant genus of any RNA, certainly not every miRNA would have the function of modulating gut microbiota.  Ionescu et al. (Frontiers in Cardiovascular Medicine, 2022, 9, Article 856901, 1-14) teaches that some fecal mRNAs have been shown to modulate gut microbiota.  However, Ionescu et al. is evidence that there are specific mRNAs that have been identified as playing specific roles in different conditions.  Not every miRNA would be expected to have the same outcome, but rather act via different pathways.
The MPEP states that for a generic claim, the genus can be adequately described if the disclosure presents a sufficient number of representative species that encompass the genus.  See MPEP § 2163.  If the genus has a substantial variance, the disclosure must describe a sufficient variety of species to reflect the variation within that genus.  See MPEP § 2163.  Although the MPEP does not define what constitute a sufficient number of representative species, the courts have indicated what do not constitute a representative number of species to adequately describe a broad genus.  In Gostelli, the courts determined that the disclosure of two chemical compounds within a subgenus did not describe that subgenus. In re Gostelli, 872, F.2d at 1012, 10 USPQ2d at 1618.  Additionally, in Carnegie Mellon University v. Hoffman-La Roche Inc., Nos. 07-1266, -1267 (Fed. Cir. Sept. 8, 2008), the Federal Circuit affirmed that a claim to a genus described in functional terms was not supported by the specification’s disclosure of species that were not representative of the entire genus.  Furthermore, for a broad generic claim, the specification must provide adequate written description to identify the genus of the claim.  In Regents of the University of California v. Eli Lilly & Co. the court stated:
"A written description of an invention involving a chemical genus, like a description of a chemical species, 'requires a precise definition, such as by structure, formula, [or] chemical name,' of the claimed subject matter sufficient to distinguish it from other materials." Fiers, 984 F.2d at 1171, 25 USPQ2d 1601; In re Smythe, 480 F.2d 1376, 1383, 178 USPQ 279, 284985 (CCPA 1973) ("In other cases, particularly but not necessarily, chemical cases, where there is unpredictability in performance of certain species or subcombinations other than those specifically enumerated, one skilled in the art may be found not to have been placed in possession of a genus ...") Regents of the University of California v. Eli Lilly & Co., 43 USPQ2d 1398. 

The claims are rejected under the written description requirement for failing to disclose adequate species to represent the claimed genus, the genus being RNA that modulates gut microbiota.  The specification discloses minimal species of predicted potential gut bacteria miRNA (Table 3), which does not adequately describe the genus of any RNA that modulates gut microbiota.
The Guidelines for Examination of Patent Applications under the 35 USC § 112, first paragraph, “Written Description” Requirement”, published at Federal Register, Vol. 66, No. 4, pp. 1099-1111 outline the method of analysis of claims to determine whether adequate written description is present.  The first step is to determine what the claim as a whole covers, i.e., discussion of the full scope of the claim.  Second, the application should be fully reviewed to understand how applicant provides support for the claimed invention including each element and/or step, i.e., compare the scope of the claim with the scope of the description.  Third, determine whether the applicant was in possession of the claimed invention as a whole at the time of filing.  
Thus, having analyzed the claims with regard to the Written Description guidelines, it is clear that the specification does not disclose a representative number of species for RNA within the instant enormous genus that modulate gut microbiota as claimed.  Thus, one skilled in the art would be led to conclude that Applicant was not in possession of the claimed invention at the time the application was filed.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (Cell Host & Microbe, 2016, 19, 32-43), in view of Zhang et al. (Nanomedicine (Lond.), 2016, 11, 23, 3035-3037), and Baier et al. (The Journal of Nutrition, 144, 10, 2014, pages 1495–1500).
Liu et al. teach a method of modulating gut microbiota comprising administering an effective amount of miRNA, wherein the effective amount results in a change in the makeup of the subject’s gut microbiota.  Liu et al. teach that host miRNAs within feces are predominantly produced by gut epithelial cells and Hopx+ cells.   Liu et al. teach that these miRNAs can regulate bacterial gene expression and growth, and their loss results in imbalanced microbiota and exacerbated colitis (In Brief).
Liu et al. teach that they show that fecal microRNA (miRNA)-mediated inter-species gene regulation facilitates host control of the gut microbiota. miRNAs are abundant in mouse and human fecal samples and present within extracellular vesicles. Cell-specific loss of the miRNA-processing enzyme, Dicer, identified intestinal epithelial cells (IEC) and Hopx-positive cells as predominant fecal miRNA sources. These miRNAs can enter bacteria, such as F. nucleatum and E. coli, specifically regulate bacterial gene transcripts, and affect bacterial growth. IEC-miRNA-deficient (Dicer1DIEC) mice exhibit uncontrolled gut microbiota and exacerbated colitis, and WT fecal miRNA transplantation restores fecal microbes and ameliorates colitis. These findings identify both a physiologic role by which fecal miRNA shapes the gut microbiota and a potential strategy for manipulating the microbiome (Summary, page 32).
Liu et al. teach that at the family level, they found an increase of Bacteroidaceae and Helicobacteraceae and a decrease of Prevotellaceae, Porphyromonadaceae, Lachnospiraceae, and Ruminococcaceae (page 34).  An increase in Lactobacillaceae would depend upon the RNA that is delivered.  It would be an obvious bacteria to be increased depending upon which RNA is delivered.  Lactobacillaceae is amongst the many species of bacteria hosted by the gut, so it would be expected to be modulated by introduction of some miRNAs. The claims are not limited to delivery of any specific RNA that would result in an increase of Lactobacillaceae and the specification does not disclose which RNAs would result in this increase and which would not. 
Therefore, Liu et al. teach a method of delivering miRNA to a subject in an amount that results in a change in the makeup of the subject’s gut microbiota. The miRNA of Liu et al. was isolated from mouse feces and administered to recipient mice.  
Liu et al. does not teach delivery of the miRNA from an edible  plant-derived nanoparticle.  It is noted that the RNA is not required to be obtained from a second edible-plant derived nanoparticle because this limitation is recited as optional.  
However, Zhang et al. teach that nanoparticles derived from edible ginger represent a natural drug delivery system with no toxicity and could be an attractive treatment strategy for inflammatory bowel diseases.
Zhang et al. teach that GDNPs are not just an attractive treatment strategy for IBD per se, but the lipids contained within them might be exploited as nontoxic ‘natural’ nanovectors, offering yet another alternate strategy for in vivo drug delivery in IBD. Ginger-derived lipid nanovectors have the potential to deliver chemotherapeutic agents, siRNA, microRNA, and even proteins to different types of cells. For example, we recently showed that ginger-derived lipid nanovectors can be loaded with a therapeutic agent (doxorubicin) as a novel drug delivery approach for colon cancer therapy [17]. These ‘natural’ nanovectors overcame the undesirable effects of synthetic liposomes, such as cells stress, inflammasome activation and apoptosis [10]. Thus, GDNPs and their derived nanovectors offer multiple benefits (e.g., low toxicity, tissue-specific targeting, minimal hazardous effects on the environment and the potential for economical large-scale production) and could serve as next-generation therapeutic delivery systems for the treatment of IBD and other disorders (page 3037).
Therefore, it would have been obvious to deliver the miRNA of Liu et al. via the ginger derived nanoparticle of Zhang et al. with an expectation of successful delivery.  
With regards to miR-167a, Baier et al. teach that miR-167a is isolated from broccoli sprouts (page 1497 and 1498).  Baier et al. teach that in their broccoli sprouts feeding study, they did not observe a postprandial increase in the Brassica-specific miR-824 or miR-167a. They speculate that the absence of effect in broccoli feeding studies might be due to 1 or some of the following factors. First, exosomes carry numerous surface proteins that might be important for cellular uptake. The identity and amino acid sequence of surface proteins implicated in the cellular uptake of exosomes differ between plants and mammals, which might adversely affect the uptake of plant exosomes by human intestinal cells.  Therefore, it would have been obvious to utilize the ginger derived miRNA delivery system to deliver miR-167a to modulate the gut microbiota and overcome the absorption hurdles taught by Baier et al.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amy Hudson Bowman whose telephone number is (571)272-0755. The examiner can normally be reached M-F 8:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571-272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMY H BOWMAN/Primary Examiner, Art Unit 1635